Dismissed and Opinion Filed January 13, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00996-CR
                                      No. 05-14-00997-CR
                                      No. 05-14-00998-CR

                      MICHAEL JERARD RICHARDSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
         Trial Court Cause Nos. 416-82939-2012, 416-82940-2012, 416-81942-2013

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140996F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL JERARD RICHARDSON,                       On Appeal from the 416th Judicial District
Appellant                                        Court, Collin County, Texas
                                                 Trial Court Cause No. 416-82939-2012.
No. 05-14-00996-CR        V.                     Opinion delivered per curiam before Justices
                                                 Francis, Evans, and Stoddart.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered January 13, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL JERARD RICHARDSON,                       On Appeal from the 416th Judicial District
Appellant                                        Court, Collin County, Texas
                                                 Trial Court Cause No. 416-82940-2012.
No. 05-14-00997-CR        V.                     Opinion delivered per curiam before Justices
                                                 Francis, Evans, and Stoddart.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered January 13, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHAEL JERARD RICHARDSON,                       On Appeal from the 416th Judicial District
Appellant                                        Court, Collin County, Texas
                                                 Trial Court Cause No. 416-81942-2013.
No. 05-14-00998-CR        V.                     Opinion delivered per curiam before Justices
                                                 Francis, Evans, and Stoddart.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered January 13, 2015.